Case 4:20-cv-00886-ALM Document 41 Filed 07/06/21 Page 1 of 13 PageID #: 2205




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 SP IP HOLDINGS, LLC

         Plaintiff,

                 v.

 VIVINT SMART HOME, INC., and VIVINT                  Case No. 4 :20-cv-00886-ALM
 INC.,


         Defendant and Counterclaim plaintiffs,
                                                      JURY TRIAL DEMANDED
         vs.

 SKYBELL TECHNOLOGIES, INC and SB
 IP HOLDINGS, LLC

         Counterclaim defendants.



                           SB IP HOLDINGS LLC’S ANSWER TO
                      VIVINT SMART HOME, INC.’S COUNTERCLAIMS


       Plaintiff SB IP Holdings LLC (“SBIP”) and SkyBell Technologies Inc.’s (“SkyBell”)

answers the counterclaims of Counterclaim Defendant’s Vivint SH (“Vivint SH”) and Vivint

Smart Home, Inc. (“Vivint”) set forth in Defendant’s Answer and Counterclaims (Dkt. 34):

       1.       SBIP and SkyBell admit the allegation in Paragraph 1 to the extent the counterclaim

arises out of the laws of the United States.

       2.       SBIP and SkyBell admit the allegation in Paragraph 2 to the extent the counterclaim

arises out of the laws of the United States.

       3.       Paragraph 3 does not require a response and to the extent it does, it is denied.

       4.       SkyBell denies the allegation in Paragraph 3.




                                                  1
Case 4:20-cv-00886-ALM Document 41 Filed 07/06/21 Page 2 of 13 PageID #: 2206




                                             PARTIES

       5.      SBIP admits that is a wholly owned subsidiary of Skybell.

       6.      SBIP admits that Skybell is a Nevada company with its principal place of business

at 1 Jenner #100, Irvine, CA 92618.

       7.      SBIP and SkyBell lack a sufficient basis to form a belief as to the allegations of this

paragraph and therefore it is denied.


                                 JURISDICTION AND VENUE

       8.      SBIP and SkyBell admit patent infringement is a federal question.

       9.      SBIP has brought suit against Vivint in this District. SkyBell denies the allegations

in Paragraph 9 to the extent it relates to venue.

       10.     SBIP and SkyBell deny the allegation in Paragraph 10.


                                         BACKGROUND

       11.     SBIP and SkyBell lack a sufficient basis to form a belief as to the allegations of this

paragraph and therefore it is denied.

       12.     SBIP and SkyBell lack a sufficient basis to form a belief as to the allegations of this

paragraph and therefore it is denied.

       13.     SBIP and SkyBell lack a sufficient basis to form a belief as to the allegations of this

paragraph and therefore it is denied.

       14.     SBIP and SkyBell lack a sufficient basis to form a belief as to the allegations of this

paragraph and therefore it is denied.

       15.     SBIP and SkyBell lack a sufficient basis to form a belief as to the allegations of this

paragraph and therefore it is denied.




                                                    2
Case 4:20-cv-00886-ALM Document 41 Filed 07/06/21 Page 3 of 13 PageID #: 2207




       16.      SBIP and SkyBell lack a sufficient basis to form a belief as to the allegations of this

paragraph and therefore it is denied.

                                 VIVINT ASSERTED PATENTS

       17.      SBIP and SkyBell admit 35 U.S.C. § 282 provides for a presumption of validity but

denies the remainder of the allegations in Paragraph 17.

       18.      SBIP and SkyBell do not have sufficient information to response to Paragraph 18

and therefore deny the same.

       19.      SkyBell admits it sells video doorbell products SBIP denies the allegation in

Paragraph 19.

       20.      SkyBell admits its products use a smartphone application. SBIP denies the

allegation in Paragraph 20.

       21.      SkyBell and SBIP deny the allegation in Paragraph 21. Vivint lacks any bases in

violation of Rule 11 to show the Vivint Patents are infringement by SkyBell.

       22.      SkyBell and SBIP deny the allegation in Paragraph 22.

       23.      SkyBell and SBIP deny allegation in Paragraph 23. Vivint has no facts that would

support this allegation and thus does not have a Rule 11 basis for this paragraph.

       24.      SBIP and SkyBell deny the allegation in Paragraph 24. SBIP and SkyBell do admit

this case is exceptional in that Vivint failed to conduct a reasonable Rule 11 investigation into

venue, infringement, validity and the alleged willful infringement. SBIP and SkyBell will seek its

attorney fees if Vivint continues to maintain these infringement counterclaims as it knows it has

no venue basis for either SBIP or SkyBell let alone any plausible infringement theory, invalidity

of the Vivint Patents, etc.




                                                  3
Case 4:20-cv-00886-ALM Document 41 Filed 07/06/21 Page 4 of 13 PageID #: 2208




       25.     SBIP and SkyBell deny the allegation in Paragraph 25. Vivint has plead no facts

which would constitute it appropriately marked its products.

                     THE SKYBELL PATENTS’ FLAWED PRIORITY

       26.     SBIP and SkyBell admit that the asserted patents claim priority to the earliest non-

provisional. SBIP and SkyBell deny any other allegation in Paragraph 26.

       27.     SBIP and SkyBell admit that the asserted patents claim priority to the earliest non-

provisional. SBIP and SkyBell deny any other allegation in Paragraph 27.

       28.     SBIP and SkyBell admit the Notice was sent on August 4, 2021, the remaining

allegations of paragraph 28 are denied.

       29.     SBIP and SkyBell deny the allegation in Paragraph 29.

       30.     SBIP and SkyBell deny the allegation in Paragraph 30.

       31.     SBIP and SkyBell admit that the patent application did not file a response by

October 6, 2014. SBIP and SkyBell deny the remaining allegations in Paragraph 31.

       32.     SBIP and SkyBell admit the patent application fee was not paid in respect to the

‘525 application.

       33.     SBIP and SkyBell denies the allegation in Paragraph 33.

       34.     SBIP and SkyBell denies the allegation in Paragraph 34.

       35.     SBIP and SkyBell denies the allegation in Paragraph 35.

       36.     SBIP and SkyBell denies the allegation in Paragraph 36.

       37.     SBIP and SkyBell denies the allegation in Paragraph 37.

       38.     SBIP and SkyBell can neither admit nor deny the allegation in Paragraph 38 as

“were filed after” has no contextual meaning and therefore SBIP and SkyBell denies the

allegations in Paragraph 38.




                                                4
Case 4:20-cv-00886-ALM Document 41 Filed 07/06/21 Page 5 of 13 PageID #: 2209




       39.     SBIP and SkyBell deny the priority date of any asserted patents is March 26, 2015

and therefor denies the allegation in Paragraph 39.

       40.     SBIP and SkyBell admit that the specifications of the asserted patents are similar

to the ‘581 specification. SBIP and SkyBell deny the other allegations in Paragraph 40.

       41.     SBIP and SkyBell deny the allegations in Paragraph 41.

       42.     SBIP and SkyBell denies the allegation in Paragraph 42.

           FIRST COUNTERCLAIM: INFRINGEMENT OF THE ʼ343 PATENT

       43.     SBIP and SkyBell do not need to respond to Paragraph 43, but to the extent a

response is required, it is denied.

       44.     SBIP and SkyBell deny the allegation in Paragraph 44.

       45.     SBIP and SkyBell deny the allegation in Paragraph 45.

       46.     SBIP and SkyBell deny the allegation in Paragraph 46.

       47.     SBIP and SkyBell deny the allegation in Paragraph 47.

       48.     SBIP and SkyBell deny the allegation in Paragraph 48.

       49.     SBIP and SkyBell deny the allegation in Paragraph 49.

             SECOND COUNTERCLAIM: INFRINGEMENT OF THE ʼ739 PATENT

       50.     SBIP and SkyBell do not need to respond to Paragraph 50, but to the extent a

response is required, it is denied.

       51.     SBIP and SkyBell deny the allegation in Paragraph 51.

       52.     SBIP and SkyBell deny the allegation in Paragraph 52.

       53.     SBIP and SkyBell deny the allegation in Paragraph 53.

       54.     SBIP and SkyBell deny the allegation in Paragraph 54.

       55.     SBIP and SkyBell deny the allegation in Paragraph 55.




                                                5
Case 4:20-cv-00886-ALM Document 41 Filed 07/06/21 Page 6 of 13 PageID #: 2210




          THIRD COUNTERCLAIM: DECLARATORY JUDGEMENT OF NON-
                      INFRINGEMENT OF THE ʼ478 PATENT

       56.     SBIP and SkyBell do not need to respond to Paragraph 56, but to the extent a

response is required, it is denied.

       57.     SBIP admits the allegation in Paragraph 57.

       58.     SBIP admits the allegation in Paragraph 58.

       59.     SBIP denies the allegation in Paragraph 59.

       60.     SBIP denies the allegation in Paragraph 60.

       61.     SBIP denies allegation in Paragraph 61.

       62.     SBIP denies the allegation in Paragraph 62.

 FOURTH COUNTERCLAIM: DECLARATORY JUDGEMENT OF INVALIDITY OF
                       THE ʼ478 PATENT

       63.     SBIP and SkyBell do not need to respond to Paragraph 63, but to the extent a

response is required, it is denied.

       64.     SBIP and SkyBell denies the allegation in Paragraph 64.

       65.     SBIP and SkyBell denies the allegation in Paragraph 65.

       66.     SBIP and SkyBell denies the allegation in Paragraph 66.

              FIFTH COUNTERCLAIM: DECLARATORY JUDGEMENT OF NON-
                        INFRINGEMENT OF THE ʼ638 PATENT

       67.     SBIP and SkyBell do not need to respond to Paragraph 67, but to the extent a

response is required, it is denied.

       68.     SBIP admits the allegation in Paragraph 68.

       69.     SBIP admits the allegation in Paragraph 69.

       70.     SBIP denies the allegation in Paragraph 70.

       71.     SBIP denies the allegation in Paragraph 71.



                                               6
Case 4:20-cv-00886-ALM Document 41 Filed 07/06/21 Page 7 of 13 PageID #: 2211




       72.     SBIP denies the allegation in Paragraph 72.

       73.     SBIP denies the allegation in Paragraph 73.

SIXTH COUNTERCLAIM: DECLARATORY JUDGEMENT OF INVALIDITY OF THE
                            ʼ638 PATENT

       74.     SBIP and SkyBell do not need to respond to Paragraph 74, but to the extent a

response is required, it is denied.

       75.     SBIP and SkyBell denies the allegation in Paragraph 75.

       76.     SBIP and SkyBell denies the allegation in Paragraph 76.

       77.     SBIP and SkyBell denies the allegation in Paragraph 77.

        SEVENTH COUNTERCLAIM: DECLARATORY JUDGEMENT OF NON-
                   INFRINGEMENT OF THE ʼ284 PATENT

       78.     Paragraph 78 does not require a response and to the extent it does, it is denied.

       79.     SBIP admits the allegation in Paragraph 79.

       80.     SBIP admits the allegation in Paragraph 80.

       81.     SBIP denies the allegation in Paragraph 81.

       82.     SBIP denies the allegation in Paragraph 82.

       83.     SBIP denies the allegation in Paragraph 83.

       84.     SBIP denies the allegation in Paragraph 84.

  EIGHTH COUNTERCLAIM: DECLARATORY JUDGEMENT OF INVALIDITY OF
                         THE ʼ284 PATENT

       85.     SBIP and SkyBell do not need to respond to Paragraph 85, but to the extent a

response is required, it is denied.

       86.     SBIP and SkyBell denies the allegation in Paragraph 86.

       87.     SBIP and SkyBell denies the allegation in Paragraph 87.

       88.     SBIP and SkyBell denies the allegation in Paragraph 88.



                                                 7
Case 4:20-cv-00886-ALM Document 41 Filed 07/06/21 Page 8 of 13 PageID #: 2212




           NINTH COUNTERCLAIM: DECLARATORY JUDGEMENT OF NON-
                     INFRINGEMENT OF THE ʼ030 PATENT

          89.    Paragraph 89 does not require a response, to the extent a response is required it is

denied.

          90.    SBIP admits the allegation in Paragraph 90.

          91.    SBIP admits the allegation in Paragraph 91.

          92.    SBIP denies the allegation in Paragraph 92.

          93.    SBIP denies the allegation in Paragraph 93.

          94.    SBIP denies the allegation in Paragraph 94.

          95.    SBIP denies the allegation in Paragraph 95.

  TENTH COUNTERCLAIM: DECLARATORY JUDGEMENT OF INVALIDITY OF
                        THE ʼ030 PATENT

          96.    SBIP and SkyBell do not need to respond to Paragraph 96, but to the extent a

response is required, it is denied.

          97.    SBIP and SkyBell denies the allegation in Paragraph 97.

          98.    SBIP and SkyBell denies the allegation in Paragraph 98.

          99.    SBIP and SkyBell denies the allegation in Paragraph 99.

          ELEVENTH COUNTERCLAIM: DECLARATORY JUDGEMENT OF NON-
                      INFRINGEMENT OF THE ʼ290 PATENT

          100.   Paragraph 100 does not require a response, to the extent that it does it is denied.

          101.   SBIP admits it has all exclusive rights as an exclusive licensee to the ‘290 patent.

          102.   SBIP admits the allegation in Paragraph 102.

          103.   SBIP denies the allegation in Paragraph 103.

          104.   SBIP denies the allegation in Paragraph 104.

          105.   SBIP denies the allegation in Paragraph 105.



                                                   8
Case 4:20-cv-00886-ALM Document 41 Filed 07/06/21 Page 9 of 13 PageID #: 2213




          106.   SBIP denies the allegation in Paragraph 106.

TWELFTH COUNTERCLAIM: DECLARATORY JUDGEMENT OF INVALIDITY OF
                       THE ʼ290 PATENT

          107.   SBIP and SkyBell do not need to respond to Paragraph 107, but to the extent a

response is required, it is denied.

          108.   SBIP and SkyBell denies the allegation in Paragraph 108.

          109.   SBIP and SkyBell denies the allegation in Paragraph 109.

          110.   SBIP and SkyBell denies the allegation in Paragraph 110.

     THIRTEENTH COUNTERCLAIM: DECLARATORY JUDGEMENT OF NON-
                  INFRINGEMENT OF THE ʼ323 PATENT

          111.   Paragraph 111 does not require a response, to the extent a response is required it is

denied.

          112.   SBIP admits that it is the exclusive licensee of the ‘323 Patent with all exclusive

rights.

          113.   SBIP admits the allegation in Paragraph 113.

          114.   SBIP denies the allegation in Paragraph 114.

          115.   SBIP denies the allegation in Paragraph 115.

          116.   SBIP denies the allegation in Paragraph 116.

          117.   SBIP denies the allegation in Paragraph 117.

FOURTEENTH COUNTERCLAIM: DECLARATORY JUDGEMENT OF INVALIDITY
                     OF THE ʼ323 PATENT

          118.   SBIP and SkyBell do not need to respond to Paragraph 118, but to the extent a

response is required, it is denied.

          119.   SBIP and SkyBell denies the allegation in Paragraph 119.

          120.   SBIP and SkyBell denies the allegation in Paragraph 120.



                                                   9
Case 4:20-cv-00886-ALM Document 41 Filed 07/06/21 Page 10 of 13 PageID #: 2214




          121.    SBIP and SkyBell denies the allegation in Paragraph 121.

      FIFTEENTH COUNTERCLAIM: DECLARATORY JUDGEMENT OF NON-
                  INFRINGEMENT OF THE ʼ120 PATENT

          122.    Paragraph 122 does not require a response, to the extent it does it is denied.

          123.    SBIP admits the allegation in Paragraph 123.

          124.    SBIP admits the allegation in Paragraph 124.

          125.    SBIP denies the allegation in Paragraph 125.

          126.    SBIP denies the allegation in Paragraph 126.

          127.    SBIP denies the allegation in Paragraph 127.

          128.    SBIP denies the allegation in Paragraph 128.

 FOURTEENTH COUNTERCLAIM: DECLARATORY JUDGEMENT OF INVALIDITY
                      OF THE ʼ120 PATENT

          129.    SBIP and SkyBell do not need to respond to Paragraph 129, but to the extent a

response is required, it is denied.

          130.    SBIP and SkyBell denies the allegation in Paragraph 130.

          131.    SBIP and SkyBell denies the allegation in Paragraph 131.

          132.    SBIP and SkyBell denies the allegation in Paragraph 132.

                 FIFTHTEENTH COUNTERCLAIM: INEQUITABLE CONDUCT

          133.    Paragraph 133 does not require a response to the extent a response is required, it is

denied.

                       Inequitable Conduct Based on Knowingly Filing a False ADS

          134.    SBIP admits the allegation in Paragraph 134.

          135.    SBIP denies the allegation in Paragraph 135.

          136.    SBIP denies the allegation in Paragraph 136.




                                                   10
Case 4:20-cv-00886-ALM Document 41 Filed 07/06/21 Page 11 of 13 PageID #: 2215




       137.    SBIP denies the allegation in Paragraph 137.

       138.    SBIP denies the allegation in Paragraph 138.

          Inequitable Conduct based on Failure to Disclose Priority Date Disputes

       139.    Eyetalk365 did file suit against several companies and the ‘638 Patent was asserted

against Zmodo as well as related entities, the rest of the allegations in Paragraph 139 are denied.

       140.    Zmodo filed a motion seeking invalidity of the patents-in-suit, which was denied.

The rest of the allegations in paragraph 140 are denied.

       141.    SBIP and SkyBell deny Paragraph 141 to the extent “arguments” is undefined.

       142.    Eyetalk365 LLC did bring suit against SkyBell Technologies and any other

allegation in Paragraph 142 are denied.

       143.    Paragraph 143 does not require a response and therefore it is denied.

       144.    SBIP and SkyBell can neither admit nor deny this Paragraph as “above contentions”

is undefined and ambiguous, therefore it is denied.

       145.    SBIP and SkyBell deny the allegation in Paragraph 145.

       146.    SBIP and SkyBell admit the patents are in the same family and claim priority to the

same parent patents. The rest of Paragraph 146 is denied.

       147.    SBIP and SkyBell deny the allegation in Paragraph 147.

                          Inequitable Conduct based on False Inventorship

       148.    SBIP and SkyBell lack sufficient information to admit or deny the allegations in

Paragraph 148 and therefor deny the same.

       149.    SBIP and SkyBell lack sufficient information to admit or deny the allegations in

Paragraph 149 and therefor deny the same.

       150.    SBIP and SkyBell denies the allegations in Paragraph 150.




                                                11
Case 4:20-cv-00886-ALM Document 41 Filed 07/06/21 Page 12 of 13 PageID #: 2216




        151.    SBIP and SkyBell denies the allegation in Paragraph 151.

        152.    SBIP and SkyBell denies the allegation in Paragraph 152.

        153.    SBIP and SkyBell denies the allegation in Paragraph 153.

        154.    SBIP and SkyBell denies the allegation in Paragraph 154.

                                  Inequitable Conduct based on Tainting

        155.    SBIP and SkyBell denies the allegation in Paragraph 155.

                                      PRAYER FOR RELIEF

        A response is not required for the prayer for relief but any relief requested by Counterclaim-

Plaintiff should be denied.

                                  DEMAND FOR JURY TRIAL

        SBIP and SkyBell are not subject to venue in this proceeding under any theory, to the extent

this case is not dismissed before trial, both request a jury trial.




                                                   12
Case 4:20-cv-00886-ALM Document 41 Filed 07/06/21 Page 13 of 13 PageID #: 2217




Dated: July 6, 2021                                      Respectfully submitted,

                                                         /s/ Gary R. Sorden
                                                         Gary R. Sorden
                                                         Texas Bar No. 24066124
                                                         gsorden@coleschotz.com
                                                         Aaron Davidson
                                                         Texas Bar No. 24007080
                                                         adavidson@coleschotz.com
                                                         Niky R. Bagley
                                                         Texas Bar No. 24078287
                                                         nbagley@coleschotz.com
                                                         Timothy J.H. Craddock
                                                         Texas Bar No. 24082868
                                                         tcraddock@coleschotz.com
                                                         Brian L. King
                                                         Texas Bar No. 24055776
                                                         bking@coleschotz.com
                                                         James R. Perkins
                                                         Texas Bar No. 24074881
                                                         jperkins@coleschotz.com

                                                         COLE SCHOTZ, P.C.
                                                         901 Main Street, Suite 4120
                                                         Dallas, Texas 75202
                                                         Tel: (469) 557-9390
                                                         Fax: (469) 533-1587

                                                         ATTORNEYS FOR PLAINTIFF
                                                         SB IP HOLDINGS LLC



                                 CERTIFICATE OF SERVICE

       I certify that the foregoing document is being served via the Court’s CM/ECF system on

July 6, 2021 on all counsel of record who consent to electronic service per Local Rule CV-5(a)(3)

or, otherwise, as required by local and federal rules.



                                                                /s/ Gary R. Sorden
                                                                Gary R. Sorden




                                                 13
